Citation Nr: 0519463	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  94-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound of the right leg with 
involvement of Muscle Group XI, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a separate disability rating for 
degenerative arthritis of the right knee, status post right 
knee replacement.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound to the posterior of 
the right lower chest with healed scar and involvement of 
Muscle Group XX, currently evaluated as 20 percent disabling.  






REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to August 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision.  

In June 1999, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  A transcript of this 
hearing was prepared and associated with the claims folder.  

In April 2001, the Board remanded this case to the RO for 
additional evidentiary development.  

In a November 2002 decision, the Board denied a claim for an 
increased evaluation for the service-connected pleural cavity 
injury as a residual of a gunshot wound to the right lower 
chest, evaluated as 20 percent disabling prior to October 7, 
1996, and evaluated as 30 percent disabling on and after 
October 7, 1996.  

In November 2000, the Board also determined that it was 
necessary to undertake additional development with respect to 
the claims for an increased evaluation for the service-
connected residuals of a gunshot wound to the posterior of 
the right lower chest with healed scar and involvement of 
Muscle Group XX and the residuals of a gunshot wound of the 
right leg with involvement of Muscle Group XI, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV"). As a result, the Board 
determined that it could no longer directly undertake 
evidentiary development with respect to veteran's claim.  

Accordingly, in September 2003, the Board remanded these 
issues to the RO for further evidentiary development.  

In December 2004, the RO continued to deny the veteran's 
claim for increased ratings for residuals of a gunshot wound 
to the posterior of the right lower chest with healed scar 
and involvement of Muscle Group XX.  

The RO also continued to deny an increased rating for 
residuals of a gunshot wound of the right leg with 
involvement of Muscle Group XI, to include the issue of 
entitlement to a separate disability rating for degenerative 
arthritis of the right knee, status post right knee 
replacement.  

The case was subsequently returned to the Board for further 
appellate review.  

The issues of entitlement to a separate disability rating for 
degenerative arthritis of the right knee, status post right 
knee replacement, and an increased evaluation for the 
service-connected residuals of a gunshot wound to the 
posterior of the right lower chest with healed scar and 
involvement of Muscle Group XX are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

As noted, in its November 2002 decision, the Board denied the 
claim for an increased evaluation for the service-connected 
pleural cavity injury as a residual of a gunshot wound to the 
right lower chest.  Thus, the veteran's appeal as to this 
issue has been resolved.  

In an October 1999 rating decision, the RO granted service 
connection for a scar of the right leg as a residual of his 
service-connected gunshot wound of the right leg and assigned 
a 10 percent disability rating.  The veteran did not 
subsequently express disagreement with that decision.  Thus, 
this matter is not currently before the Board on appeal.  


FINDING OF FACT

The veteran's service-connected residuals of a gunshot wound 
to the right leg with involvement of Muscle Group XI s shown 
to be productive of a current disability picture that more 
nearly approximates that of retained foreign fragments and 
severe disability affecting the muscle group.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
the residuals of a gunshot wound to the right leg with 
involvement of Muscle Group XI have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 
including Diagnostic Code 5311 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2004 
in which the RO advised the appellant of the type of evidence 
needed to substantiate his claims for increased ratings.  

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by his and what evidence should be 
provided by VA.  

The appellant was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated his claims in the 1992 rating decision.  

Furthermore, the notice letter provided to the appellant was 
provided by the RO prior to the most recent transfer of his 
case to the Board, and the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC were issued.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issue on appeal would not 
be prejudicial to him.  

Furthermore, with respect to the claim of an increased rating 
for the residuals of a gunshot wound of the right leg, the 
Board finds that all obtainable evidence identified by the 
appellant has been obtained and associated with the claims 
folder and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Relevant Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2004); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).

The veteran is currently service-connected for the residuals 
of gunshots wound to the posterior of the right leg.  Such 
wounds often result in impairment of muscle, bone and/or 
nerve.  Through and through wounds and other wounds of the 
deeper structures almost invariably destroy parts of muscle 
groups.  See 38 C.F.R. § 4.47 (2004).  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56. 

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2004). In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2004).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  See 38 C.F.R. § 
4.55(b).  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined only under the provisions of 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.55(f).  For compensable muscle groups which are 
in the same anatomical region but do not act on the same 
joint, the evaluation of the most severely injured muscle 
group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997).  [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

See 38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 
3, 1997).


III.  Entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound of the right leg with 
involvement of Muscle Group XI

The veteran's service medical records reflect that, in March 
1945, he was wounded in action in Germany as a result of 
enemy machine gun fire.  He sustained gunshot wounds to the 
right posterior chest and right lower leg.  

Upon his discharge from hospitalization in July 1945, he was 
given final diagnoses of a perforating gunshot wound to the 
posterior of the right chest wall secondary to a 30 caliber 
bullet; compound, commuted fractures of the 10th and 12th ribs 
on the right, complete, secondary to the first diagnosis; a 
lacerated wound of the right diaphragm, secondary to the 
first diagnosis; and contusions of the liver and right 
kidney, also secondary to the first diagnosis.  

Following his separation from service, the veteran was 
awarded service-connection for a pleural cavity injury as 
secondary to a perforating wound of the right chest; for the 
residuals of a perforating gunshot wound of the right chest 
with involvement of Muscle Group X; and for a gunshot wound 
of the right leg with fracture of the tibia and fibula.  

The veteran is now seeking an increased evaluation for his 
service-connected residuals of a gunshot wound of the right 
leg.  He essentially contends that the pain and other 
symptoms experienced in his right leg are more severe than is 
contemplated by the 10 percent rating currently assigned.  

The veteran's residuals of a gunshot wound of the right leg 
are currently evaluated as 10 percent disabling under 
Diagnostic Codes 5311.  See 38 C.F.R. § 4.27 (2004) 
[hyphenated Diagnostic Codes are used when a rating under one 
requires use of an additional one to identify the basis for 
the evaluation assigned; the additional one is shown after 
the hyphen].  

DC 5311 pertains to impairment of Muscle Group XI, which 
encompasses the posterior and lateral crural muscles and the 
muscles of the calf, and their functions include propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  38 C.F.R. § 
4.73, DC 5311.  

Under these criteria, a slight disability warrants a 
noncompensable rating, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.  

As explained by the RO in an October 1999 rating decision, 
the 10 percent disability rating currently assigned for the 
veteran's residuals of a gunshot wound to the right leg is 
based on a finding that his disability is manifested by 
moderate disability to Muscle Group XI.  

However, having reviewed the complete record, the Board finds 
that the manifestations of the service-connected gunshot 
residuals more closely approximate the criteria for a severe 
disability in Muscle Group XI.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of the 
numerous VA examinations conducted in since 1993, which 
reveal that he experiencing continually worsening pain and 
other symptoms in his lower extremity since that time.  

By November 1999, VA examination was revealing that the 
synovia was thickened about the medial aspect of the right 
knee, and that the patella did not move as freely in the 
grooves on the right as he would have expected.  The examiner 
found that there were still numerous metallic pieces imbedded 
in the midtibial area, that the veteran had reportedly 
experienced some increasing discomfort in his right knee over 
the past three years.  It was also noted that, during 
rehabilitation after his total left knee replacement, he had 
a marked increase in discomfort, swelling, and weakness in 
his right knee.  

Although it was noted that his symptomatology had improved 
somewhat since he had completed recover, the examiner noted 
that deeper questioning suggested a definite decrease in 
strength in the right knee over the past three years.  

The examiner noted diagnoses of a healed gunshot wound to the 
right tibia, and advanced arthritis changes of the right knee 
with thickened synovia and limited knee motion.  The examiner 
also noted a diagnosis of weakness of the quadriceps as 
compared to other individuals of the same age and stature.  

During a VA muscles examination conducted in November 2001, 
the examiner noted that the veteran was complaining of 
difficulty ambulating and limitation of motion in his right 
lower extremity.  The examiner noted that he described 
constant pain and discomfort, but that he apparently had 
significant arthritis involving his right knee.  

The examiner noted that the veteran had an altered gait on 
ambulation due to his limited range of motion, and that x-ray 
studies revealed a small metallic foreign fragment in the 
midportion of the right tibia representing the old gunshot 
wound.  

The examiner noted diagnoses of previous gunshot wound to the 
right lower leg anteriorly with possible old fracture in the 
area of the midportion of the right tibia, and degenerative 
joint disease involving his right knee and ankle area, which 
also affected his ambulation and range of motion.  

In a June 2002 addendum, the VA physician who examined the 
veteran in November 2001 indicated that range of motion was 
limited by 50 percent in the right leg, and that it 
demonstrated weakness and fatigability that required the use 
of a cane.  

In May 2003, the veteran underwent a VA orthopedic 
examination in which the examiner explained that the veteran 
had undergone a total right knee replacement secondary to his 
history of bilateral degenerative joint disease.  It was also 
noted that x-ray studies revealed shrapnel fragments in the 
soft tissues of the right lower leg, but that there was no 
evidence of bony abnormality or chronic osteomyelitis.  

The examiner indicated that his right leg showed a 
significant degree of fatigability, but no evidence of 
incoordination, loss of movement on repeated use or lack of 
endurance.  

The examination did reveal a puckered scar on the right leg 
that was found to be deeply adherent to the bone and deeply 
tender.  Also, muscle strength was found to be restricted due 
to pain.  

In view of the foregoing, the Board finds that repeated VA 
examination has established that the veteran's residuals of a 
gunshot wound to the right leg more closely approximates the 
criteria for severe disability of Muscle Group XI.  38 C.F.R. 
§ 4.7.  Thus, an increased disability rating of 30 percent is 
for application in this case.  

The Board notes that this is the maximum disability rating 
available under DC 5311 for impairment to Muscle Group XI.  

The veteran is also seeking a separate disability rating for 
degenerative arthritis of the right knee, status post right 
knee replacement.  He essentially contends that he developed 
arthritis in his right knee as a result of his service-
connected gunshot wound to the right leg are manifested by 
severe disability of Muscle Group XI, and that the arthritis 
caused him to undergo a total right knee replacement.  

The Board concludes that additional evidentiary development 
is necessary before this issue can be adjudicated.  This 
matter will be addressed in further detail in the Remand 
portion of this decision.  



ORDER

An increased evaluation of 30 percent for the service-
connected residuals of a gunshot wound of the right leg with 
involvement of Muscle Group XI is granted, subject to the 
regulations applicable to the payment of VA monetary awards.  



REMAND

As noted hereinabove, the veteran is seeking a separate 
disability rating for degenerative arthritis of the right 
knee, status post total right knee replacement.  

The Board notes that the veteran apparently underwent a total 
right knee replacement in 2002, but the records of this 
procedure have not been obtained and associated with the 
claims folder.  

The Board finds that the RO must solicit the veteran's help 
in obtaining records of this surgery, as well as any other 
records in the possession of the physician who performed the 
surgery, before this issue can be adjudicated.  

The veteran is also seeking an increased evaluation for his 
service-connected residuals of a perforating gunshot wound to 
the posterior of the right chest with involvement of Muscle 
Group XX.  

This disability is currently evaluated as 20 percent 
disabling under DC 5320.  This code provides that Muscle 
Group XX includes those muscles responsible for postural 
support of the body and extension of lateral movements of the 
spine.  Muscles listed as part of this group include the 
spinal muscles, including sacrospinalis (erector spinae and 
its prolongations in thoracic and cervical regions).  38 
C.F.R. § 4.73, DC 5320 (2004).  

Under DC 5320, disability ratings are assigned based on the 
degree of disability affecting the lumbar, thoracic, or 
cervical regions spine.  

The Board notes that, although the veteran has undergone 
numerous VA examinations since filing his claim for increased 
ratings in 1991, the findings noted in these examinations 
appear to pertain primarily to the degree of impairment 
resulting from his service-connected pleural cavity injury 
and his residuals of a gunshot wound to the right leg.  

The Board believes that the reports of these examinations do 
not provide sufficient information to rate the veteran for 
disability affecting the cervical, thoracic, or lumbar 
regions of the spine, as contemplated under the criteria of 
DC 5320.  

Therefore, while the Board regrets further delay in this 
case, a remand of this issue is necessary.  

Accordingly, this issue is REMANDED for the following 
actions:

1.  The RO should also take appropriate 
steps to ask the veteran to provide a 
list of the names and addresses of any 
additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for the disabilities at 
issue.  In particular, the veteran should 
be asked to identify the physician who 
performed the total right knee 
replacement in 2002.  The veteran should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of a gunshot wound to the posterior of 
the right chest with involvement of 
Muscle Group XX.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested 
to review the claims folder in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted.  After reviewing the claims 
folder and conducting a thorough 
examination of the veteran, the examiner 
should respond to each of the following 
inquiries:

a.  Please described to the extent 
possible the nature and extent of the 
damage sustained to Muscle Group XX as 
a result of his gunshot wound to the 
posterior of the right chest.

b.  Please comment on the presence of 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement as to Muscle 
Group XX.

c.  Please also comment on the degree, 
if any, of loss of deep fasciae or 
muscle substance, diminution of 
endurance, atrophy, or impairment of 
muscle tone in Muscle Group XX.

d.  Please specify whether of the 
aforementioned symptoms are primarily 
manifested by disability in the 
lumbar, thoracic, or cervical regions, 
or by any combination among the three.

3.  The RO should then readjudicate the 
issues on appeal.  If the RO's decision 
remains unfavorable, the RO should issue 
a SSOC and the appellant and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


